UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1195



JANIE THOMAS,

                                             Plaintiff - Appellee,

          versus


RUSSELL BROWN,

                                            Defendant - Appellant.



                            No. 05-1417



JANIE THOMAS,

                                             Plaintiff - Appellee,

          versus


RUSSELL BROWN,

                                            Defendant - Appellant.



                            No. 05-1439



JANIE THOMAS,

                                             Plaintiff - Appellee,

          versus
RUSSELL BROWN,

                                              Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-03-3846-2-23-PMD)


Submitted:   October 26, 2005           Decided:   November 22, 2005


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell Brown, Appellant Pro Se. Fleet Freeman, FREEMAN & FREEMAN,
Mount Pleasant, South Carolina; Richard Allan Hricik, THE LAW
OFFICES OF RICHARD A. HRICIK, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 2 -
PER CURIAM:

            Russell     Brown    appeals      the    district     court’s     order

accepting the recommendation of the magistrate judge and granting

summary judgment to plaintiff, and the district court’s subsequent

orders entering judgment on the jury’s verdict on damages, granting

plaintiff’s motions to strike his interlocutory notices of appeal,

and denying his motion and amended motion for stay of execution of

the judgment.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        See Thomas v. Brown, No. CA-03-3846-2-23-PMD

(D.S.C. Mar. 4, 11 & 15, 2005; Apr. 6, 2005).                   We dispense with

oral     argument    because    the   facts    and    legal     contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        AFFIRMED




                                      - 3 -